Citation Nr: 1116463	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a hearing before the Board in August 2006.  The Veteran's claim was remanded for additional development in April 2007 and October 2009.  


FINDING OF FACT

The Veteran's right knee disability has not been manifested by severe recurrent subluxation or severe lateral instability, the range of motion is from 85 degrees of flexion to 0 degrees of extension, and there is no X-ray evidence of arthritis. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for a right knee disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2004, December 2004, March 2006, and October 2007; a rating decision in July 2004; a statement of the case in April 2005; and a supplemental statement of the case in November 2008 and July 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The Veteran claims that his right leg disability warrants a rating in excess of 20 percent.  

The Veteran's service medical records show that he sustained an injury to his right knee in September 1980.  He was assessed with a bruised knee.  The Veteran was discharged from service due to a right femur injury.  

At a May 2004 VA examination the Veteran reported that he was not employed.  He reported that his knee symptoms began three to four years prior to the examination.  He indicated that he had daily pain but had not undergone surgery, did not wear a knee brace, and was not receiving any treatment for his right knee disability.  He reported popping and swelling on occasion.  The Veteran indicated that he could not stand for more than ten minutes at a time and could not walk more than thirty feet at a time.  He denied flare-ups.  Physical examination of the right knee revealed a severe limp on the right with a shortened right lower extremity.  The Veteran's knee was tender to palpation anteriorly, medially, and laterally.  The cruciate collateral ligaments were stable, McMurray test was negative, and external torsion resulted in complaints of pain medially.  There was no effusion and no crepitation when palpated.  On active motion there was no fatigability.  Range of motion of the knee revealed extension to 0 degrees and active flexion to 85 degrees and passive flexion to 100 degrees with some complaints of pain.  The examiner diagnosed the Veteran with chronic knee strain secondary to a service-connected right hip disability.   The examiner indicated that x-rays of the right knee did not change the diagnosis of right knee strain.  

At a February 2009 VA examination, the Veteran reported that his left knee buckled and gave out.  He did not report any symptoms related to his right knee.  The examiner reported that examination of the right knee joint was essentially unremarkable.  The Veteran was noted to ambulate with a bad limp due to a shortening of the right lower extremity.  The examiner noted that the Veteran was unemployable due to a service-connected lumbar spine disability and a service-connected right hip disability.

The Veteran was advised that he was scheduled for VA examinations in October 2009 and December 2009.  He failed to report for both examinations.  

VA outpatient treatment reports associated with the claims do not show treatment for any right knee disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's right knee disability has been rated as 20 percent disabling under Diagnostic Code 5257 which pertains to impairment of the knee.  Moderate impairment of the knee with recurrent subluxation or lateral instability warrants a 20 percent rating.  A 30 percent rating requires severe impairment with recurrent subluxation or lateral instability.  38 C.F.R. 4.71a, Diagnostic Code 5257 (2010).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

The Veteran was scheduled for VA examinations in October 2009 and December 2009 to determine the current severity of the Veteran's service-connected right knee disability.  The Veteran failed to report for both VA examinations.  Therefore, the claim must be decided on the evidence of record.  38 C.F.R. § 3.655 (2010).  

The relevant evidence of record does not show that the Veteran's right knee disability is manifested by either instability or subluxation.  The May 2004 VA examiner indicated that the cruciate collateral ligaments were stable and there is no evidence to suggest that the Veteran's right knee disability is manifested by recurrent subluxation.  Consequently, the Board finds a rating greater than 20 percent is not warranted under Diagnostic Code 5257.  38 C.F.R. 4.71a (2010).  The evidence does not show findings indicative of severe impairment due to recurrent instability or subluxation.

The Board will next consider whether an increased rating is warranted under any other diagnostic codes pertaining to disabilities of the knee.  

Diagnostic Code 5256 pertains to ankylosis of the knee and provides for a 30 percent rating where there is favorable ankylosis in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted for ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  As the evidence of record does not show that the Veteran suffers from ankylosis of the knee, that Board finds that Diagnostic Code 5256 is not for application.  

Normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension is limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  The Board finds that the evidence of record shows that the Veteran had full extension during the examination of record.  Consequently, the Board finds that an increased rating is not warranted under Diagnostic Code 5261 because extension to 0 degrees was shown on examination.  

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  In this case there is evidence of limitation of motion.  However, flexion was limited to 85 degrees of active flexion when examined by VA in May 2004, which does not warrant a compensable rating under Diagnostic Code 5260.  

Diagnostic Code 5010 pertains to arthritis due to trauma and states that the disability should be rated as degenerative arthritis pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a (2010).  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint.  A rating of 10 percent is for application for each such major joint affected by limitation of motion in the absence of compensable limitation of motion.  The rating cannot be combined with a rating based on limitation of motion.  38 C.F.R. § 4.71a (2010).  However, although a noncompensable level of limitation of motion was shown, the evidence of record does not show x-ray evidence of arthritis that would warrant any compensable rating.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1995).

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Veteran's right knee disability is manifested by noncompensable limitation of flexion with no X-ray evidence of arthritis.  Therefore, the Board finds that a separate 10 percent rating for arthritis of the right knee is not warranted.  

Diagnostic Code 5262 pertains to impairment of the tibia and fibula and provides for a 10 percent rating for slight knee or ankle disability.  A 20 percent rating is warranted for moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  However, as there is no evidence of impairment of the tibia or fibula, that Diagnostic Code is not applicable.  

The remaining Diagnostic Codes pertaining to the knee are not applicable.  Diagnostic Code 5258 pertains to dislocated semilunar cartilage, Diagnostic Code 5259 pertains to removal of symptomatic semilunar cartilage, and Diagnostic code 5263 pertains to genu recurvatum.  38 C.F.R. § 4.71a (2010).  The evidence does not show that the Veteran's right knee disability is manifested by dislocated semilunar cartilage, symptomatic semilunar cartilage, or genu recurvatum.  Therefore, that Diagnostic Code is not applicable.

Accordingly, based upon a full review of the record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's right knee disability for the time period at issue.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  The disability at issue has not been shown to markedly interfere with employment beyond that contemplated in the assigned ratings, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  While the Veteran was found to be unemployable due to his service-connected lumbar spine disability and his service-connected right hip, there evidence does not suggest that the Veteran's right knee disability markedly interfered with his employment nor does the record show that the right knee disability resulted in frequent periods of hospitalization as the Veteran has reported that he had not sought any treatment for his right knee disability.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for a right knee disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


